EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christian Ehret on 27 May 2022. The application has been amended as follows: 

Listing of Claims:

1. 	(Currently Amended) A vehicle parking system for storing a plurality of vehicles in a plurality of parking spaces, each parking space associated with a unique parking space identifier, the system comprising: 
a plurality of visual display devices each configured to display: (i) an indicator configured to visually represent at least two states and (ii) a vehicle identifier, each visual display device of the plurality of visual display devices arranged on or adjacent a corresponding parking space of the plurality of parking spaces; 
a data storage device comprising parking space data, the parking space data comprising a plurality of parking space identifiers each associated with a status and a schedule; and 
at least one processor in communication with the plurality of visual display devices, the data storage device, and a plurality of driver user devices, the at least one processor programmed or configured to:
receive a plurality of reservation requests from driver user devices of the plurality of driver user devices, each reservation request comprising a start time and a duration, and each reservation request associated with a vehicle identifier;
at a predetermined time before the start time for each reservation request of the plurality of reservation requests, determine an optimized parking schedule based on the status of the plurality of parking space identifiers and the schedule of the plurality of parking space identifiers, and schedule a reservation period by associating the vehicle identifier for the reservation request with a parking space identifier based on the start time, the duration, and the optimized parking schedule;
update the parking space data based on the optimized parking schedule and each reservation request;
receive a plurality of non-reserved transaction requests, each non-reserved transaction request associated with a non-reserved vehicle identifier;
in response to each non-reserved transaction request of the plurality of non-reserved transaction requests, schedule a non-reservation period by associating the non-reserved vehicle identifier for the non-reserved transaction with an available parking space identifier that is not scheduled to a reserved transaction request based on the optimized parking schedule;
receive a plurality of exit notifications from the driver user devices of the plurality of driver user devices, each exit notification associated with a parking space identifier and an exit time; 
in response to each exit notification of the plurality of exit notifications, modifying a status of the parking space identifier associated with the exit notification; 
in response to each exit notification of the plurality of exit notifications, determine the optimized parking schedule based on the status of the plurality of parking space identifiers and the schedule of the plurality of parking space identifiers; 
update the parking space data based on the optimized parking schedule, wherein updating comprises merging a plurality of fragmented time slots between scheduled reservations; and 
control the plurality of visual display devices based on the updated parking space data, wherein the indicator of a visual display device is controlled to a first state in response to a corresponding parking space identifier being associated with a current available time period based on a corresponding schedule in the parking space data and to a second state in response to the corresponding parking space identifier being associated with an unavailable time period based on the corresponding schedule in the parking space data, and wherein each visual display device corresponding to a parking space identifier associated with a current scheduled time period is configured to display a vehicle identifier associated with the current scheduled time period;
wherein the plurality of parking spaces are in a parking area that is not deployed with sensors monitoring a presence or absence of the plurality of vehicles in the plurality of parking spaces.

2.  	(Original)  The vehicle parking system of claim 1, wherein the first state comprises a first color and the second state comprises a second color.

3. 	(Original)  The vehicle parking system of claim 1, wherein the status is based on whether the corresponding parking space is occupied.

4. 	(Currently Amended) The vehicle parking system of claim 1, wherein the at least one processor is further programmed or configured to: 
receive at least one violation notification from at least one driver user device of the plurality of driver user devices, the at least one violation notification identifying a parking space identifier and a vehicle identifier; and 
in response to input affirming the at least one violation notification, associating at least one benefit with an account corresponding to the at least one driver user device.

5. 	(Original)  The vehicle parking system of claim 1,  wherein the vehicle identifier displayed by each visual display device of the plurality of visual display devices comprises at least a portion of a license plate number.

6.	(Original)  The vehicle parking system of claim 1, wherein the current available time period for a parking space identifier comprises a predetermined length of time during which the parking space identifier is not associated with any reservations.

7. 	(Original)  The vehicle parking system of claim 1, wherein the at least one processor is further programmed or configured to determine a parking cost for a specified time period based on the plurality of reservation requests and the plurality of exit notifications.

8. 	(Original)  The vehicle parking system of claim 1,  wherein the indicator of each visual display device comprises a color of the vehicle identifier, such that the first state comprises the vehicle identifier displayed in a first color, and the second state comprises the vehicle identifier displayed in a second color.

9. 	(Currently Amended)  A method for storing a plurality of vehicles in a plurality of parking spaces, each parking space associated with a unique parking space identifier, wherein each parking space of the plurality of parking spaces comprises a visual display device configured to display an indicator configured to visually represent at least two states and a vehicle identifier, the method comprising: 
storing parking space data in a data storage device, the parking space data comprising a plurality of parking space identifiers each associated with a status and a schedule,
receiving a plurality of reservation requests from driver user devices of a plurality of driver user devices, each reservation request comprising a start time and a duration, each reservation request associated with a vehicle identifier;
at a predetermined time before the start time for each reservation request of the plurality of reservation requests, determining an optimized parking schedule based on the status of the plurality of parking space identifiers and the schedule of the plurality of parking space identifiers, and schedule a reservation period by associating the vehicle identifier for the reservation request with a parking space identifier based on the start time, the duration, and the optimized parking schedule;
updating the parking space data based on the optimized parking schedule and each reservation request;
receiving a plurality of non-reserved transaction requests, each non-reserved transaction request associated with a non-reserved vehicle identifier;
in response to each non-reserved transaction request of the plurality of non-reserved transaction requests, scheduling a non-reservation period by associating the non-reserved vehicle identifier for the non-reserved transaction with an available parking space identifier that is not scheduled to a reserved transaction request based on the optimized parking schedule;
receiving a plurality of exit notifications from the driver user devices of the plurality of driver user devices, each exit notification associated with a parking space identifier and an exit time; 
in response to each exit notification of the plurality of exit notifications, modifying a status of the parking space identifier associated with the exit notification; 
in response to each exit notification of the plurality of exit notifications, determining the optimized parking schedule based on the status of the plurality of parking space identifiers and the schedule of the plurality of parking space identifiers; 
updating the parking space data based on the optimized parking schedule, wherein updating comprises merging a plurality of fragmented time slots between scheduled reservations; and 
controlling a plurality of visual display devices based on the updated parking space data, wherein the indicator of a visual display device is controlled to a first state in response to a corresponding parking space identifier being associated with a current available time period based on a corresponding schedule in the parking space data and to a second state in response to the corresponding parking identifier being associated with an unavailable time period based on the corresponding schedule in the parking space data, and wherein each visual display device corresponding to a parking space identifier associated with a current scheduled time period is configured to display a vehicle identifier associated with the current scheduled time period;
wherein the plurality of parking spaces are in a parking area that is not deployed with sensors monitoring a presence or absence of the plurality of vehicles in the plurality of parking spaces.

10. 	(Original)  The method of claim 9, wherein the first state comprises a first color and the second state comprises a second color.

11. 	(Previously Presented) The method of claim 9, wherein the status is based on whether the corresponding parking space is occupied.

12.	 (Currently Amended) The method of claim 9, further comprising:
receiving at least one violation notification from at least one driver user device of the plurality of driver user devices, the at least one violation notification identifying a parking space identifier and a vehicle identifier; and 
in response to input affirming the at least one violation notification, associating at least one benefit with an account corresponding to the at least one driver user device.

13. 	(Original) The method of claim 9, wherein the vehicle identifier displayed by each visual display device of the plurality of visual display devices comprises a license plate number.

14. 	(Original) The method of claim 9, wherein the current available time period for a parking space identifier comprises a predetermined length of time during which the parking space identifier is not associated with any reservations.

15. 	(Previously Presented)  The method of claim 9, further comprising a parking cost for a specified time period based on the plurality of reservation requests and the plurality of exit notifications.

16. 	(Original) The method of claim 9, wherein the indicator of each visual display device comprises a color of the vehicle identifier, such that the first state comprises the vehicle identifier displayed in a first color, and the second state comprises the vehicle identifier displayed in a second color.

17. 	(Currently Amended)  A computer program product for storing a plurality of vehicles in a plurality of parking spaces, each parking space associated with a unique parking space identifier, comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: 
store parking space data in a data storage device, the parking space data comprising a plurality of parking space identifiers each associated with a status and a schedule; 
receive a plurality of reservation requests from driver user devices of a plurality of driver user devices, each reservation request comprising a start time and a duration, each reservation request associated with a vehicle identifier;
at a predetermined time before the start time for each reservation request of the plurality of reservation requests, determine an optimized parking schedule based on the status of the plurality of parking space identifiers and the schedule of the plurality of parking space identifiers, and schedule a reservation period by associating the vehicle identifier for the reservation request with a parking space identifier based on the start time, the duration, and the optimized parking schedule;
update the parking space data based on the optimized parking schedule and each reservation request;
receive a plurality of non-reserved transaction requests, each non-reserved transaction request associated with a non-reserved vehicle identifier;
in response to each non-reserved transaction request of the plurality of non-reserved transaction requests, schedule a non-reservation period by associating the non-reserved vehicle identifier for the non-reserved transaction with an available parking space identifier that is not scheduled to a reserved transaction request based on the optimized parking schedule; 
receive a plurality of exit notifications from the driver user devices of the plurality of driver user devices, each exit notification associated with a parking space identifier and an exit time; 
in response to each exit notification of the plurality of exit notifications, modify a status of the parking space identifier associated with the exit notification; 
in response to each exit notification of the plurality of exit notifications, determine the optimized parking schedule based on the status of the plurality of parking space identifiers and the schedule of the plurality of parking space identifiers; 
update the parking space data based on the optimized parking schedule, wherein updating comprises merging a plurality of fragmented time slots between scheduled reservations; and 
generate at least one user interface on at least one driver user device of the plurality of driver user devices based on the updated parking space data, wherein the at least one user interface displays a first state in response to a corresponding parking space identifier being associated with a current available time period based on a corresponding schedule in the parking space data and a second state in response to the corresponding parking identifier being associated with an unavailable time period based on the corresponding schedule in the parking space data, and wherein the at least one user interface displays a vehicle identifier for each parking space identifier associated with a current scheduled time period;
wherein the plurality of parking spaces are in a parking area that is not deployed with sensors monitoring a presence or absence of the plurality of vehicles in the plurality of parking spaces.

18. 	(Original)  The computer program product of claim 17, wherein the first state comprises a first color and the second state comprises a second color.

19. 	(Previously Presented) The computer program product of claim 17, wherein the status is based on whether a corresponding parking space is occupied.

20. 	(Currently Amended) The computer program product of claim 17, wherein the program instructions further cause the at least one processor to: 
receive at least one violation notification from the at least one driver user device or at least one other driver user device of the plurality of driver user devices, the at least one violation notification identifying a parking space identifier and a vehicle identifier; and 
in response to input affirming the at least one violation notification, associate at least one benefit with an account corresponding to the at least one driver user device or the at least one other driver user device.
                                                                                                                                                                                           



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner knows no art which teaches or suggests, alone or in combination with other art, independent claims 1, 9, and 17.  In particular, it is the combination of the limitations in the independent claims with the following limitations that is novel and not obvious:
receive a plurality of exit notifications from the driver user devices of the plurality of driver user devices, each exit notification associated with a parking space identifier and an exit time; 
in response to each exit notification of the plurality of exit notifications, determine the optimized parking schedule based on the status of the plurality of parking space identifiers and the schedule of the plurality of parking space identifiers; 
update the parking space data based on the optimized parking schedule, wherein updating comprises merging a plurality of fragmented time slots between scheduled reservations; 
wherein the plurality of parking spaces are in a parking area that is not deployed with sensors monitoring a presence or absence of the plurality of vehicles in the plurality of parking spaces.
	First, the prior art of Galano Trivino (US 2018/0137439 A1) details a parking system determining when the parking space classification changes and a vehicle has departed, and iteratively optimizing the assignment of reserved vehicles to parking spaces in the parking database (Galano Trivino ¶[0068-72]). However Galano Trivino does not explicitly state exit notifications are from the driver user devices, merging fragmented time slots between scheduled reservations in the optimization update, and parking spaces are not deployed with sensors.
	Second, the prior art of Dermosessian (US 2017/0206473 A1) details a parking system receiving the positioning coordinates of a user device as it is entering and leaving a parking space to determine entering and exiting of the vehicle, and the parking spaces are not deployed with sensors monitoring the presence / absence of vehicles in the parking spaces (Dermosessian ¶[0030], ¶[0083], ¶[0125]). However, Dermosessian does not explicitly state determining an optimized parking schedule in response to the exit notifications an updating the schedule by merging fragmented time slots between scheduled reservations.
	Third, the prior art of Rosen (US 2017/0278396 A1) details a parking system optimizing parking space reservation assignment in a parking schedule using fragmentation and defragmenting algorithms based on vehicle departure times to maximize the utilization of parking spaces available between current parked vehicles, and receiving notification associated with a vehicle departing from a parking space, and Rosen does not explicitly discuss sensors with parking spaces (Rosen ¶[0014], ¶[0019-22], ¶[0045], ¶[0058-59]).  However Rosen does not explicitly state merging a plurality of fragmented time slots between scheduled reservations.
Fourth, the prior art of Nugraha (Off-Street Parking Space Allocation and Reservation System Using Event-Driven Algorithm, 2017) details a parking system that allocates reserved parking spaces finding an optimal match for the vehicle / user request based on vacant parking spaces and accounts for both vehicles with reservations and vehicles arriving in lots without reservations, and predicting when vehicles are leaving (Nugraha Abstract, pg. 2 col 2 ¶2 beginning “The allocation method…”, pg. 3 col 1 ¶2 beginning “Our reservation subsystem…” through col 2 ¶2 beginning “The example is like this…”).  However, Nugraha does not explicitly state receiving exit notifications from user devices, updating the parking space data based on the optimized parking schedule, wherein updating comprises merging a plurality of fragmented time slots between scheduled reservations; and parking spaces are not deployed with sensors.
Regarding 35 USC 101, claims 1-20 are found to be directed to a judicial exception (mental processes, organizing human activities).  However, the claims as a whole provide integration of the judicial exception into a practical application, for example, the features of “receive a plurality of reservation requests from driver user devices of the plurality of driver user devices”, “receive a plurality of exit notifications from the driver user devices of the plurality of driver user devices, each exit notification associated with a parking space identifier and an exit time” and “wherein the plurality of parking spaces are in a parking area that is not deployed with sensors monitoring a presence or absence of the plurality of vehicles in the plurality of parking spaces” together in combination with the other claim limitations of claims 1, 9, and 17 provide integration of the judicial exception into a practical application.  As identified in the Applicant’s written specification (see Specification ¶[0025]) and represented in the claims, the claimed invention provides a technical solution to solving technical problems with the prior art systems regarding parking sensors, that does not use embedded or installed sensors at parking spaces to detect the presence or absence of vehicles, rendering the use of these sensors unnecessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628